MOUTON, J.
In this case counsel for appellant has made no appearance by brief or oral argument to point out any grounds of complaint. In such cases the judgment of the district court will be affirmed on the presumption of its correctness where it is apparently sustained by the record. Traders Securities Co. v. Heartfield Allen Drug Co., 8 La. App. 518; Succession of Suner, 5 La. App. 121; Schwan v. Peterman, 123 La. 726, 49 So. 486; Saenger-Ehrlich Enterprise, Inc., v. Stephens, 10 La. App. 188, 120 So. 778.
In this case, which presents questions of fact, we have, however, gone carefully over the evidence and find that the written opinion of the district judge is fully supported by the record, and have discovered no error to warrant a reversal.